DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 6/1/22 has been entered.

Information Disclosure Statement
	The information disclosure statements filed 2/25/22, 3/29/22, 4/28/22, and 5/26/22 have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Loyd on 6/8/22.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for automatically blocking use of a tracking tools during the use of a website by a user, the method comprising:
identifying, by computing hardware, a tracking tools associated with a webpage of the website; 
identifying, by the computing hardware, a
wherein the tracking tool script invokes the tracking tool; 
determining, by the computing hardware, a tracking tool category by comparing data associated with the tracking tools to known tracking tool data, wherein the data associated with the tracking tool comprises: 
a source of the tracking tool; 
a purpose of the tracking tool; 
a type of personal data collected by the tracking tool; and 
a host identifier of the tracking tool; 
generating, by the computing hardware, a computer-readable file comprising an indicator of the tracking tools, an indicator of the tracking tool script
generating, by the computing hardware, a tracking tool blocking script comprising a subset of the computer-readable file; 
configuring, by the computing hardware, the tracking tool blocking script to be run first on the webpage when the webpage is loaded by a browser; 
executing, by the computing hardware, the tracking tool blocking script in response to detecting, a request from a user to load the webpage; 
detecting, by the computing hardware executing the tracking tool blocking script, that a particular script is attempting to execute on the webpage; 
determining, by the computing hardware executing the tracking tool blocking script, that the particular script is not authorized to execute on the webpage by: 


identifying a category of the particular script;
matching the category of the particular script with the tracking tool category of the tracking tool script; and
determining that the authorization indication corresponding to the tracking tool category indicates that tracking tools belonging to the tracking tool category are unauthorized; and 3

blocking, by the computing hardware executing the tracking tool blocking script, the particular script from executing in response to determining that the particular script is not authorized.

2. (Currently Amended) The computer-implemented method of claim 1, wherein the tracking tool category being unauthorized indicates that the user has not provided consent for use of a particular tracking tool associated with the tracking tool script.

3. (Previously Presented) The computer-implemented method of claim 2, further comprising generating a prompt requesting consent from the user for use of the particular tracking tool.  

4. (Previously Presented) The computer-implemented method of claim 2, wherein the tracking tool category being unauthorized further indicates that the user has not provided consent for use of the particular tracking tool prior to initiating the request from the user to load the webpag

5. (Previously Presented) The computer-implemented method of claim 4, further comprising generating a prompt requesting consent from the user for use of the particular tracking tool.  

6. (Original) The computer-implemented method of claim 1, wherein the computer-readable file is a JavaScript Object Notation (JSON) file.  

7. (Previously Presented) The computer-implemented method of claim 6, wherein generating the tracking tool blocking script comprising the subset of the computer-readable file comprises embedding the JSON file in the tracking tool blocking script.  

8. (Currently Amended) An automatic tracking tool blocking system comprising: 
processing hardware; and 
4computer memory storing computer-executable instructions that, when executed by the processing hardware, cause the processing hardware to perform operations comprising: 
identifying tracking tools associated with a  webpage; 
identifying a data flow generated during a loading of the webpage; 
identifying, based on the data flow, a tracking tool script; 
wherein the tracking tool script invokes the tracking tool; 
accessing a database of known tracking tool data; 
determining, using the database of known tracking tool data, a tracking tool category for the tracking tool and the tracking tool script by identifying: 
a source of the tracking tool; 
a purpose of the tracking tool; 
a type of personal data collected by the tracking tool; and 
a host identifier of the tracking tool; 
generating tracking tool analysis computer code comprising:
an indicator of the tracking tool; 
an indicator of the tracking tool scripts and an indicator of the tracking tool category indicating that the tracking tool is associated with an unauthorized category; 
configuring the tracking tool analysis computer code to be run first on the webpage when the webpage is loaded by a browser; 
5detecting a subsequent loading of the webpage; 
executing the tracking tool analysis computer code; 
identifying the tracking tool on the webpage; 
automatically blocking the tracking tool script; and 
resuming the loading of the webpage.  

9. (Previously Presented) The automatic tracking tool blocking system of claim 8, wherein identifying  the data flows comprises analyzing response headers received from a remote system.

10. (Canceled)  

11. (Previously Presented) The automatic tracking tool blocking system of claim 8, wherein the tracking tool category indicates that a user has not provided consent for tracking tools associated with the tracking tool category.

12. (Previously Presented) The automatic tracking tool blocking system of claim 11, wherein the operations further comprise: 
prompting the user for consent for use of 
receiving consent from the user for use of 
allowing the tracking tool script to execute during the subsequent loading of the webpage.  

13. (Previously Presented) The automatic tracking tool blocking system of claim 11, wherein the operations further comprise: 
prompting the user for consent for use of tracking tools associated with the tracking tool category; 
receiving a denial of consent from the user for use of 
preventing the tracking tool script from executing during the subsequent loading of the webpage.  

14. (Canceled)  

15. (Previously Presented) A non-transitory computer-readable medium storing computer- executable instructions for automatically blocking tracking tools, the computer-executable instructions comprising instructions for: 
loading a webpage; 
during the loading of the webpage: 
identifying a tracking tools associated with the webpage; 7

identifying a tracking tool script executed during the loading of the webpage, wherein the tracking tool script invokes the tracking tool during the loading of the webpage; 
comparing the tracking tool script and the tracking tool to known tracking tool data; 
determining, a tracking tool category based on data associated with the tracking tool comprising: a source of the tracking tool; 
a purpose of the tracking tool; 
a type of personal data collected by the tracking tool; and 
a host identifier of the tracking tool, wherein the tracking tool category indicates whether the tracking tool is unauthorized; 
assigning the tracking tool category to the tracking tool script; 
configuring a tracking tool blocking script to be run first on the webpage when the webpage is loaded by a browser; 
detecting a subsequent loading of the webpage; 
determining to execute the tracking tool blocking script to block the tracking tool script based on determining that the tracking tool 8category assigned to the tracking tool script indicates that the tracking tool script is unauthorized; 
automatically preventing the tracking tool script from executing during the subsequent loading of the webpages; and 
resuming the subsequent loading of the webpages.  

16. (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the tracking tool category indicating that the tracking tool is unauthorized indicates that a user who initiated the subsequent loading of the webpage has not provided consent for use of the tracking tool prior to initiating the subsequent loading of the webpage.  

17. (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein assigning the tracking tool category to the tracking tool script comprises storing a data structure comprising an indication of the tracking tool script and an indication of the tracking tool category embedded in JavaScript code.  

18. (Canceled)  
19. (Canceled)  
20. (Canceled)  
21. (Canceled)  

22. (Previously Presented) The computer-implemented method of claim 1, wherein the tracking tool category comprises at least one of a 9functionality cookie type, a performance cookie type, a targeting cookie type, or a strictly necessary cookie type.


Reasons for Allowance
Claims 1-9, 11-17 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose, 
“…configuring, by the computing hardware, the tracking tool blocking script to be run first on the webpage when the webpage is loaded by a browser; 
executing, by the computing hardware, the tracking tool blocking script in response to detecting, a request from a user to load the webpage; 
detecting, by the computing hardware executing the tracking tool blocking script, that a particular script is attempting to execute on the webpage”. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Jakobsson discloses detecting a particular script is attempting to execute on a webpage using a blocking script (Jakobsson, para [0065-66]). However, Jakobsson does not disclose that the blocking script is run first on the webpage when the webpage is loaded by a browser.
In combination with the other limitations of the independent claim 1, it is allowed. Independent claims 8 and 15 recite that the tracking tool blocking script is run first, thus they are similarly allowed. Dependent claims 2-7, 9, 11-12, 16-17 and 22 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178